Exhibit 21 COVENTRY HEALTH CARE, INC. LIST OF SUBSIDIARIES February 3, 2010 Subsidiaries State of Organization Altius Health Plans Inc. (Does business as Altius) Utah Carelink Health Plans, Inc. West Virginia Coventry Consumer Advantage, Inc. Delaware CHC Casualty Risk Retention Group, Inc. Vermont Coventry Financial Management Services, Inc. Delaware Coventry Health and Life Insurance Company Delaware Coventry Healthcare Management Corporation (Also does business as CHC Management Corporation and Coventry Healthcare Management Corporation of Missouri) Delaware Coventry Health Care of Delaware, Inc. (Also does business as Coventry Health Care of New Jersey) Delaware Coventry Health Care of Georgia, Inc. Georgia Coventry Health Care of Iowa, Inc. Iowa Coventry Health Care of Kansas, Inc. Kansas Coventry Health Care of Louisiana, Inc. Louisiana Coventry Health Care of Nebraska, Inc. Nebraska Coventry Health Care of Pennsylvania, Inc. Pennsylvania Coventry Management Services, Inc. Pennsylvania Coventry Health Care National Network, Inc. Delaware Coventry Healthcare National Accounts, Inc. Delaware Coventry Health Care Workers Compensation, Inc. and Subsidiaries: First Script Network Services, Inc. FOCUS Healthcare Management, Inc. Medical Examinations of New York, P.C. d/b/aCoventry Independent Medical Examinations Coventry Independent Medical Exams of Texas, PA MetraComp, Inc. Delaware Nevada Tennessee New York Texas Connecticut Coventry Product Services, Inc. Delaware Coventry Prescription Management Services, Inc. Nevada Coventry Services Corporation Delaware Coventry Transplant Network, Inc. Delaware First Health Group Corp. and it subsidiaries: Delaware Cambridge Life Insurance Company Missouri Claims Administration Corp. Maryland First Health Life & Health Insurance Company Texas First Health Strategies, Inc. Delaware Florida Health Plan Administrators, LLC and it subsidiaries: Summit Health Plan, Inc. Vista Healthplan, Inc. Vista Healthplan of South Florida, Inc. Carefree Insurance Services, Inc. (50% ownership) Florida Florida Florida Florida Florida Group Dental Services, Inc. Group Dental Service of Maryland, Inc. Maryland Maryland Group Health Plan, Inc. Missouri Group Health Plan of Delaware, LLC Delaware HealthAmerica Pennsylvania, Inc. Pennsylvania HealthAssurance Financial Services, Inc. Delaware HealthAssurance Pennsylvania, Inc. (Formerly Health PASS, Inc.) Pennsylvania HealthCare USA of Missouri, LLC Missouri HealthCare USA of Tennessee (with d/b/a HealthCare USA & CHCCares effective 10/17/2007) Tennessee MHNet Specialty Services, LLC Mental Health Network of New York, IPA MHNet Life and Health Insurance Company MHNet of Florida, Inc. Mental Health Associates, Inc. Maryland New York Texas Florida Louisiana OmniCare Health Plan, Inc. Michigan PersonalCare Insurance of Illinois, Inc. Illinois Preferred Health Systems, Inc. Preferred Health Systems Insurance Company Preferred Plus of Kansas, Inc. Preferred Health Care, Inc. Kansas Health Plan, Inc. Preferred Benefits Administrator, Inc. Kansas Kansas Kansas Kansas Kansas Kansas Southern Health Services, Inc. (Also does business as Coventry Health Care or Coventry) Virginia WellPath Preferred Services, Inc. North Carolina WellPath Select, Inc. North Carolina WellPath of South Carolina, Inc. South Carolina
